DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 06/24/22. Claims 1, 10, 14, and 22 have been amended. Claims 14, 15, and 17-20 are withdrawn. Claims 12 and 16 are canceled. Claims 1-11, 13, 21, and 22 are pending rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1.
1.	Regarding Claims 1 and 7, Sweeney teaches a composite structure having respective upper and lower surfaces (Figure 1, 10 and 14; and Abstract). The outer covers or layers 14 form the interior and exterior surfaces of the panel; as can be seen in Figure 1, the composite has upper surface 14, and an opposite lower surface. The composite structure comprising: a fiber matrix; and a water-activated setting material, wherein the fiber matrix is impregnated with the water-activated setting material (Figure 2, 28 and 30; and col 2 In 41-44). The core and outer layer or layers are made with the same cementitious slurry and are co-formed and cured monolithically to create the composite structural material (col 3 In 33-52). Furthermore, the outer cover or layer 14 includes a three-dimensional web of non-woven fabric 26 which includes non-woven fibers 28 with a cementitious slurry binder 30 intimately surrounding and connecting the fibers 28 when the cementitious slurry binder is cured. The cementitious slurry binder 24 in the core and the cementitious slurry binder 30 in the outer layer or cover are the same and the core and outer layer components are co formed and monolithically cured with the cured and hardened slurry binders 24 and 30 becoming a monolithic body thus providing an ultra-lightweight core which is reinforced and rigidified by the outer layer or layers with the core and layer or layers being rigidly formed into a monolithic unit (col 3 In 49-52). Also, a cement slurry was mixed in a portable mortar mixer with cement slurry being formed with Portland cement (col 3 In 60-61); thereby teaching the claimed limitations of fiber matrix and water-activated setting material as being claimed in the independent Claims 1 and 10. Generally designated by reference numeral 10 and which includes an outer layer generally designated by reference numeral 14 which may extend over both opposed surfaces (col 3 In 33-37). The outer cover or layer 14 includes a three-dimensional web of nonwoven fabric 26 which includes non-woven fibers 28 with a cementitious slurry binder 30 intimately surrounding and connecting the fibers 28 when the cementitious slurry binder is cured (col 5 In 60-63). Given this, it would be expected for it to inherently fulfil the claimed limitation of being deformable prior to setting of said corresponding water-activated setting material so that the bottom surface of the structure conforms to its underlying application surface; as is being claimed in instant Claims 1 and 10. Moreover, it is commonly understood that a slurry, for example the cementitious slurry binder 30 comprising Portland cement (corresponds to instant Claim 7’s limitation), is a semiliquid mixture, and therefore will have at least some degree of flowability and deformability. Further, since the composite panels 10 may be used as floor panels, and the bottom layer 14 of the panels comprises the slurry binder 30, which is a deformable semi-liquid mixture, the bottom surface of the composite structure will conform to the underlying application surface. Lastly, the composite of the present invention can be used in many building orientations where panels, supporting pads, bases and the like are presently used. For example, composite wall panels and floor panels; as is being claimed in instant Claim 10. Sweeney in view of Wright suggests the tile assembly of claim 10, Sweeney further teaches wherein the tile is bonded to the composite structure (Sweeny: Figure 1, 12 and 14; and Figure 2, 28 and 30; and col 3 In 6-14). A composite structural component in the form of a panel or pad is illustrated in FIG. 1 and generally designated by reference numeral 10 and which includes a core generally designated by reference numeral 12 and an outer layer generally designated by reference numeral 14 which may extend over one surface of the panel, both opposed surfaces or around all of the edges and all of the surfaces; (col 3 In 33-37); while the outer cover or layer 14 includes a three-dimensional web of non-woven fabric 26 which includes non-woven fibers 28 with a cementitious slurry binder 30 intimately surrounding and connecting the fibers 28 when the cementitious slurry binder is cured; and col 5 In 60-63, the composite of the present invention can be used in many building orientations where panels, supporting pads, bases and the like are presently used. For example, composite wall panels, floor panels; as explained above, a "tile" may be broadly interpreted to mean any rectangular slab, which may be used to cover a surface, for example flooring panels. Therefore, the tile may be interpreted to be the upper surface 14 of the structural material 10, and the "composite structure" may be interpreted to be only the bottom surface of the structural material 10, which comprises the fiber matrix 28 and the setting material 30. Therefore, the tile and the composite structure may be bonded by core 12.
2.	However, Sweeney does not disclose the claimed scrim.
3.	Wright discloses a flooring product (Title) that comprises use of a backing to contain fiber matrixes and cement (corresponds to fibers and setting material) (paragraph 0055). Wright discloses its invention provides dimensional stability and adequate flexural and impact resistance properties (paragraph 0012). As can be gleaned from Figure 2, Wright discloses an embodiment where the backing can be both above and below the fiberglass (see Figure 2). As for its sides, this would largely be a matter of deciding which type of edge profiling is needed in accordance with end-user product specifications. As Wright discloses that “the edge profile can have any desired edge profile design, for example and without limitation” (paragraph 0124). Thus, it would be expected for one of ordinary skill in the art to know how to modify the edge, for example, to include the backing around the sides for added dimensional stability, flexural and impact resistance properties. Thereby meeting the claimed circumferential edge covering of claim 1. 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite structure, of Sweeny, by enveloping it with the backing, of Wright. One of ordinary skill in the art would have been motivated in doing so in order to obtain dimensional stability and adequate flexural and impact resistance properties.
5.	Regarding Claims 2 and 3, Sweeney in view of Wright suggests the composite structure has an uncompressed thickness between two millimeters and twenty millimeters (Sweeney: Figure 1, 14; and Figure 2, 28 and 30; and col 4 In 21-25) the composite panel was demolded and the resulting 8'x4'x2 1/2' thick panel weighed approximately 7 pounds per sq. ft. The core is approximately 1' thick and each outer layer is approximately 3/8' thick. In col 3 In 33-37, the outer cover or layer 14 includes a three-dimensional web of non-woven fabric 26 which includes non-woven fibers 28 (corresponds to instant Claim 3’s limitation) with a cementitious slurry binder 30 intimately surrounding and connecting the fibers 28 when the cementitious slurry binder is cured; Corresponding outer layer 14 has a thickness directly after molding of 3/8 inches, which is equivalent to (3/8)*25.4 or approximately 9.5 millimeters.
6.	Regarding Claim 8, although Sweeney in view of Wright does not teach this explicitly, it would have been obvious to one of ordinary skill in the art to test for the amount of time required for the cement slurry comprising Portland cement and water to cure, by routine experimentation, in order to determine the minimum amount of time needed to form and cure the composite structure, before being used as a flooring panel.
7.	Regarding Claim 9, although Sweeney in view of Wright does not teach this explicitly, it would have been obvious to one of ordinary skill in the art to test for the various properties of the composite structure, for example to test for the deformability and/or compressibility of the composite, using an appropriate method, by routine experimentation, in order to determine the maximum amount of deformation of the composite that is possible.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1, as applied to Claim 3, and further in view of McGuire USPA_20060063458_A1.
8.	Regarding Claim 4, Sweeney in view of Wright does not disclose the claimed denier.
9.	However, McGuire does teach a nonwoven fabric, comprising a nonwoven batt within a binder resin, and having a denier per filament between 4 and
25, wherein the fabric comprises an open pattern, a plurality of void areas, which advantageously creates high loft (Abstract). McGuire further discloses using a denier that is from about 15 to about 25 dpf (Claim 9), that results in high loft of non-woven fabrics, product resiliency, and tensile strength; and para [0009). 
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fiber, of Sweeney in view of Wright, by using the denier, of Mcguire. One of ordinary skill in the art would have been motivated in doing so in order to attain high-loft fabric with resiliency and strength.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1, as applied to Claim 3, and further in view of Emirze USPA_20090117804_A1.
11.	Regarding Claim 5, Sweeney in view of Wright does not disclose the claimed velour pattern.
12.	However, Emirze does teach a velour needle-punched nonwoven material, which may be used for applications such as interior lining, carpeting, or tiles, and which may have several advantageous properties including resistance to abrasion, recovery
ability, and a fluffy texture (Abstract); wherein a velour needle-punched nonwoven material has excellent mechanical properties, it is also particularly compatible with ...
applications as a textile lining; and para [0009). It was found that with a velour needle punched nonwoven material of the type described above a very high resistance to abrasion can be achieved, even without the use of an additional chemical binding agent; and para [0009, 0012].
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fabric, of Sweeney in view of Wright, by using a velour pattern, of Emirze. One of ordinary skill in the art would have been motivated in doing so in order to obtain abrasion resistance.
Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1, as applied to Claim 3, and further in view of Linden USPA_20100212690_A1.
14.	Regarding Claims 6 and 21, Sweeney in view of Wright does not disclose the claimed type of fabric matrix.
15.	Linden discloses a composite foam pad to be used with a floor cleaning device, which comprises a non-woven fabric and a melamine sponge, which is advantageously able to remove dirt and scuff marks from floors (Figure 1, 10; and Figure 2, 40 and 44; and Abstract).
16.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fabric, of Sweeney in view of Wright, by coupling it with a melamine sponge, of Linden. One of ordinary skill in the art would have been motivated in doing so in order to obtain a product that can also remove scuffs and dirt from its floors.
Claims 10, 11, 13, and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Wright USPA_20160340916_A1, as applied to Claim 1, and further in view of Young USPN_6129967.
17.	Regarding Claims 10 and 11, Sweeney does not disclose the claimed ceramic tile.
18.	Young discloses use of ceramic tiles (Title) and states that such tiles are known to be directly bonded to cement or supporting substrates (corresponding to claimed composite) (column 1, lines 26-30).
19.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure, of Sweeney in view of Wright, by implementing ceramic tiles directly bonded to its underlying composite structure, as disclosed by Young. Given that young explicitly states that this is known in the art, it would be a matter of design choice based on end-user product specs. Applicants have not indicated how this claimed feature results in unexpected properties.
20.	Regarding Claim 13, the Examiner respectfully submits that it is well-known in the art to use hotmelt glue adhesives for bonding such layers. Applicants have not indicated any surprising or unexpected properties that results specifically from the use of the claimed glue.
21.	Regarding Claim 22, as can be gleaned from Figure 2, Wright discloses an embodiment where the backing can be both above and below the fiberglass (see Figure 2). As for its sides, this would largely be a matter of deciding which type of edge profiling is needed in accordance with end-user product specifications. As Wright discloses that “the edge profile can have any desired edge profile design, for example and without limitation” (paragraph 0124). Thus, it would be expected for one of ordinary skill in the art to know how to modify the edge, for example, to include the backing around the sides for added dimensional stability, flexural and impact resistance properties. Thereby meeting the claimed circumferential edge covering of claim 22.
Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. 
Applicants state: “Applicant submits that Wright fails to teach or suggest a scrim that circumferentially surrounds and covers the circumferential edge of a fiber matrix as required by the claims. Instead, Wright discloses a backing that is one of a series of vertically stacked layers as disclosed in Wright. Even assuming the backing disclosed by Wright could be considered a scrim, the backing merely covers the top and bottom sides of the fiber matrix. Wright fails to teach a backing that circumferentially surrounds and covers the circumferential edge of a fiber matrix.”
The Examiner respectfully submits that as can be gleaned from Figure 2, Wright discloses an embodiment where the backing can be both above and below the fiberglass (see Figure 2). As for its sides, this would largely be a matter of deciding which type of edge profiling is needed in accordance with end-user product specifications. As Wright discloses that “the edge profile can have any desired edge profile design, for example and without limitation” (paragraph 0124). Thus, it would be expected for one of ordinary skill in the art to know how to modify the edge, for example, to include the backing around the sides for added dimensional stability, flexural and impact resistance properties. Thereby meeting the claimed circumferential edge covering of claims 1 and 22.
Applicants state: “Initially, Applicant notes that the composite structure of Sweeney is a molded structure. (See, e.g., col 3, line 63.) The slurry is, therefore, cured prior to installation. Thus, the composite structure of Sweeney cannot provide a system in which the tile can be bonded to the composite structure of Sweeney by the water-activated setting material of the composite structure.”
The Examiner respectfully submits that Applicants’ instant specification states that the installation is also done after the setting material is cured: “As used herein, the term " water-activated setting material" refers to a material that, in a wet state, can be selectively distributed within the fiber matrix and that, in a dry, hardened state (following the wet state), is mechanically and/or chemically bonded to adjoining structures and surfaces” (prepub: paragraph 0061).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 12, 2022